Citation Nr: 0029459	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  99-13 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility to nonservice-connected disability pension 
benefits.  

ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 determination from the Manila, 
Philippines, VA Regional Office (RO), which found that the 
appellant was not entitlement to a nonservice-connected 
disability pension.  



FINDING OF FACT

The appellant served with the Philippine Commonwealth Army 
from November 17, 1941 to March 4, 1946.  


CONCLUSION OF LAW

The appellant's recognized service does not meet the legal 
requirements for eligibility for entitlement to pension 
benefits.  38 U.S.C.A. §§ 101, 107, 1521 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

The governing provisions of 38 U.S.C.A. § 1521(a) (West 1991) 
provide, in pertinent part, that the VA shall pay a pension 
to each veteran of a period of war, who is permanently and 
totally disabled, including from a non-service-connected 
disability.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  "Active 
military, naval, and air service" includes active duty; 
"active duty" means full-time duty in the Armed Forces.  38 
C.F.R. § 3.6(a) and (b) (1999).  "Armed Forces" means the 
United States Army, Navy, Marine Corps, Air Force and Coast 
Guard, including their Reserve components.  38 C.F.R. § 
3.1(a) (1999). 

Service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla in the recognized guerrilla service 
is considered active U.S. military service for certain VA 
purposes. See  38 U.S.C.A. § 107 (West 1991); 38 C.F.R. §§ 
3.8, 3.9 (1999).  However, by statute, certain Philippine 
service is deemed not to be "active military service" for the 
purpose of conferring non service-connected pension benefits 
as a result of such service.  Specifically, service before 
July 1, 1946, in the organized military forces of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, 
including guerrilla forces, shall not be deemed to have been 
active military service for the purpose of entitlement to non 
service-connected pension benefits.  38 U.S.C.A. § 107(a) 
(West 1991).  This law has been held not to violate the 
United States Constitution.  See Quiban v. Veterans 
Administration, 928 F.2d 1154, 1158 (D.C. Cir. 1991); see 
also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993). 

The service department's findings are binding and conclusive 
upon VA.  VA does not have the authority to alter the 
findings of the service department.  Venturella v. Gober, 11 
Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 
237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
See Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir. 1997). 

Regulations provide that for purposes of establishing 
entitlement to pension, compensation, dependency and 
indemnity compensation or burial benefits, the VA may accept 
evidence of service submitted by a claimant without 
verification from the appropriate service department if the 
evidence meets the following conditions:  the evidence is a 
document issued by the service department; the document 
contains needed information as to length, time and character 
of service; and in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a) (1999).  If the claimant does not 
provide evidence that complies with these conditions, the VA 
"shall request verification of service from the service 
department."  38 C.F.R. § 3.203(c) (1999). 



Analysis

In the instant case, the evidence of record shows that in 
February 1996, the U.S. Army Reserve Personnel Center 
verified that the appellant served as a member of the 
Philippine Commonwealth Army from November 17, 1941 to March 
4, 1946.  Under the operative law and regulations discussed 
above, the appellant is not entitled to a non service-
connected pension.  The Board is bound by the service 
department's certification in determining whether a 
Philippine appellant has requisite service.  See Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  Although the appellant's 
military service might establish basic eligibility for other 
benefits, such as compensation for service-connected 
disability, the statute does not provide that the particular 
service the appellant had qualifies for disability pension 
benefits. 

The appellant asserts, in essence, that he was serving under 
the U.S. Armed Forces when he separated from service in March 
1946.  He asserts that the Special Order 52, which he 
submitted in support of his claim, supports this contention.  
The Board points out that the Special Order 52 indicates that 
the appellant was discharged from the Philippine Army in 
March 1946.  This is the same information that was verified 
and submitted to the VA by the service department in February 
1996.    

The appellant has also submitted various affidavits from 
service comrades and his Affidavit for Philippine Army 
Personnel in support of his claim.  The Board finds that 
these documents are not sufficient evidence of service, since 
the documents were not issued by the service department.  See 
38 C.F.R. § 3.203(a).  As noted above, if the claimant does 
not provide evidence of service that complies with the 
provisions of 38 C.F.R. § 3.203, the VA "shall request 
verification of service from the service department."  38 
C.F.R. § 3.203(c).  Only service department records can 
establish if and when a person was serving on qualifying 
active service.  Venturella, 11 Vet. App. at 341; Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).  

The appellant also pointed out that a recent proclamation by 
the President recognized Philippine veterans for their 
important contribution during World War II.  The Board does 
not dispute this and indeed is cognizant of, and grateful, 
the efforts such individuals during World war II.  However, 
the legal requirements for establishing basic pension 
eligibility have not changed.  

The appellant also asserts that the service dates verified by 
the service department are incorrect.  The Board observes 
that the proper course for the unsuccessful applicant who 
believes there is a reason to dispute the report of the 
service department or the contents of military records is to 
pursue such disagreement with the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994). 

Therefore, for the above reasons and bases, the Board has no 
recourse but to find that the basic eligibility requirement 
of requisite service for entitlement to pension benefits has 
not been satisfied by the appellant's service.  See 38 
U.S.C.A. § 107(a) (West 1991).  The appellant's claim of 
entitlement to pension benefits thus has no legal merit and 
is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied. 



		
	Barry F. Bohan 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 1 -


